DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hadley et al. US 2018/0266567.
	Regarding claim 1, Hadley discloses a metal sealing system for a triple eccentricity butterfly valve (intended use to be a triple eccentricity butterfly valve) comprising: 
- a dynamic metal seal 60 and 40, comprising a metal core (60 in [044], “spring steel wire coiling helically as it extends in a toroidal fashion”) surrounded by an external coating (40 in [0042], “The seal 40 is preferably formed from PTFE (poly-tetrafluoroethylene), or some other substance (examples including PEEK (poly-ether-ether-ketone), stainless steel, 
aluminum, or a fluoro elastomer such as FKM or FFKM)”, 
- a metal case 22 (hatched as metal) with an inclined conical external surface (at 25), comprising a first housing inside which the dynamic metal seal is mounted (in 22 where 60 and 40 are), 
- a metal cover 24 or 24 and 23 (hatched as metal), attached to the metal case to allow it to close by flush fitting of the upper or lower faces of the metal cover and the metal case, the metal case comprising a second housing (if seen as 24, is the backside of 22 or if seen as 24 and 23, is the inner hole of 22 in which 23 resides) into which the metal cover fits, the dynamic metal seal being located between the metal cover and the surface of the metal case defining the first housing (see Figs. 1-8).
	Regarding claim 2, wherein the metal core is composed of a coil spring with adjacent turns that is closed on itself and that has the shape of a torus when in the rest state (60 in [044], “spring steel wire coiling helically as it extends in a toroidal fashion”).
	Regarding claim 3, wherein the external coating inside which the metal core is inserted, has the shape of a toroidal surface for which the generating circle does not close on itself, when in the rest state (40 does not close on itself, best seen in Figs. 4-5).
	Regarding claim 4, wherein the first housing of the metal case comprises a lateral bearing surface with which the dynamic metal seal is positioned in contact, the lateral bearing surface having a non-circular shape (there is an area between 25 and 48 that is not circular and is rectangular), configured in particular to obtain a variable interference around the periphery of the sealing system.
	Regarding claim 7, wherein the dynamic metal seal is a "U" shaped seal, with an opening facing the upper or lower face of the case (the metal seal is “U” shaped).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley et al. US 2018/0266567 in view of Helfer et al. US 2007/0215834.	
	Regarding claims 4-5, Hadley lacks the first housing of the metal case comprises a lateral bearing surface with which the dynamic metal seal is positioned in contact, the lateral bearing surface having a non-circular shape (there is an area between 25 and 48 that is not circular and is rectangular), configured in particular to obtain a variable interference around the periphery of the sealing system in which the lateral bearing surface is elliptical in shape.  Helfer discloses the lateral bearing surface is elliptical in shape [0042].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the lateral bearing surface of Hadley elliptical in shape as disclosed by Helfer as a matter of simple substitution of shapes of the lateral bearing surface and/or to make the valve of Hadley triple eccentric in order to make the butterfly valve seat with more force to minimize leaking.
	Regarding claim 6, Hadley discloses the dynamic metal seal is circular in shape but lacks that the seal can be radially compressed to take on an elliptical shape.  Helfer discloses the seal can be radially compressed to take on an elliptical shape [0042].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the circular dynamic metal seal of Hadley take on an elliptical shape as disclosed by Helfer as a matter of simple substitution of shapes and/or to make the valve of Hadley triple eccentric in order to make the butterfly valve seat with more force to minimize leaking. 
	Regarding claim 8, Hadley discloses the metal sealing system of claim 1 is configured to be fitted in the disk 22 or in the valve body 36, of a butterfly valve comprising a valve body 36 defining a conduit 16 and 18, and comprising an inclined conical part 14 forming the valve seat, a valve stem 32 guided in rotation on each side of the conduit, connected to a control rod 32 of the butterfly valve, and a disk 22 rotating simultaneously with the valve stem, the metal sealing system bearing on a secondary seal 14, crushing it to make the seal between the metal sealing system and the disk or the valve body, and of which an external or internal inclined conical section respectively provides the seal with the valve seat or the disk respectively, and said case being in contact with the secondary seal (secondary seal is seen to be 42).  Hadley lacks the butterfly valve being a triple eccentricity butterfly valve.  Helfer discloses the butterfly valve being a triple eccentricity butterfly valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the butterfly valve of Hadley to be a triple eccentricity butterfly valve as disclosed by Helfer as a matter of simple substitution of differently types of butterfly valves and/or to make the butterfly valve seat with more force to minimize leaking.
	Regarding claim 9, Hadley discloses the metal sealing system is configured to be installed in a recess in the disk or in a recess in the valve body (see Figs. 1-8).
	Regarding claim 10, Hadley discloses the metal sealing system is configured to be fitted in the disk, and wherein the metal sealing system and the secondary seal are configured to be compressed axially by a flange, attached to the disk by a network of nuts (Fig. 7, network of nuts 23 and flange is what the nuts are pressing on).

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. The examiner has lifted the drawing and specification objections and 112 rejections.  The examiner points out that the housing and the cover are clearly shown as hatched as metal in the drawings thus disclosed.  The examiner reminds the applicant that claims are given the broadest reasonable interpretation and there is seen to be a flush fitting between the pieces.  Again regarding the broadest reasonable interpretation, there are seen to be two housings as described in the rejections.  Regarding applicant’s arguments to the “operating clearances”, this is not in the claims and thus not part of the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921